UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 000-52988 NUVEL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 27-1230588 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 315 University Avenue, Los Gatos, California 95030 (Address of principal executive offices) (408) 899-5981 (Registrant's telephone number) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer ¨ Do not check if a smaller reporting company Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of May 15, 2012 the registrant had 11,764,706shares of common stock, par value $.001 per share,issued and outstanding. Table of Contents TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements. F - 1 Condensed Consolidated Balance Sheets As of March 31, 2012 (Unaudited)and December 31, 2011 F - 1 Unaudited Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011, and for the Period from January 20, 2010 (inception) to March 31, 2012 F - 2 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011, and for the Period from January 20, 2010 (inception) to March 31, 2012 F - 3 Notes to the Unaudited Condensed Consolidated Financial Statements (Unaudited) F - 4 - F - 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II OTHER INFORMATION Item 1. Legal Proceedings 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 6. Exhibits 8 Signatures Exhibits/Certifications - 2 - Table of Contents Item 1 FINANCIAL STATEMENTS. NUVEL HOLDINGS, INC. AND SUBSIDIARY (A COMPANY IN THE DEVELOPMENT STAGE) CONDENSED CONSOLIDATED BALANCE SHEETS Assets March 31, December 31, Current assets: (unaudited) Cash $ $ Prepaid expenses Deferred financing costs, net Total current assets $ $ Liabilities and Stockholders’ Deficiency Current liabilities: Accounts payable $ $ Accrued interest Accrued payroll and related expenses Other accrued expenses - Notes payable, net of debt discount of $37,700 and $80,500 as of March 31, 2012 and December 31, 2011, respectively (see notes 2 & 5) Convertible notes payable, net of debt discount of $204,162 and $1,316,849 as of March 31, 2012 and December 31, 2011, respectively (sees note 2 & 4) Warrant liabilities Total current liabilities Commitments and Contingencies Stockholders' deficiency: Preferred stock, $0.001 par value; authorized, 15,000,000 shares; no issued or outstanding shares as of March 31, 2012 and December 31, 2011 - - Common stock, $0.001 par value; authorized, 100,000,000 shares; Issued and outstanding, 11,764,706 shares as of March 31, 2012 and December 31, 2011 Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F - 1 Table of Contents NUVEL HOLDINGS, INC. AND SUBSIDIARY (A COMPANY IN THE DEVELOPMENT STAGE) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Period from January 20, 2010 (Inception) to March 31, 2012 Revenue $
